Opinion issued May 27, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00114-CR
____________

LLOYD NANNY, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 710321



 
MEMORANDUM  OPINION
               On March 11, 2004, we abated the above-referenced appeal and remanded
the case to the trial court for an indigency hearing.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The trial court
conducted the hearing on April 19, 2004, and the supplemental record of that hearing
has been filed in this Court.  At the hearing, appellant stated that he did not wish to
pursue this appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).